DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 – 8 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Taomo et al. (U.S. Patent Publication No. 2004/0216262 A1) in view of Idia (U.S. Patent No. 5,806,133) and Clements (U.S. Patent No. 1,583,528).
Regarding Independent Claim 1, Taomo teaches a portable blower (Fig. 5) comprising a portable main body (blower, 100) in which a pipe base 5portion (bent pipe, 91) of a blowout pipe (discharge pipe, 95)  is connected to an outlet port (Paragraph [0005]) of a fan case (volute case, 83), the pipe base portion (91) has a bent shape (Fig. 5) and is connected slidably to a pipe connecting portion (air discharge port, 85; [Paragraph [0005]) – pipe can be slide in to port 85 during assembly) of the outlet port ([Paragraph [0005]).  
Taomo does not explicitly teach the fan case is formed of a fiber-reinforced resin of low specific gravity and a slide-contact-receiving member, the slide contact receiving member being formed of a wear-resistant 10material and is attached to the pipe connecting portion at a slide-contact point of the pipe base portion.
Idia, however, teaches the fan case is formed of a fiber-reinforced resin of low specific gravity (Col. 1, lines 50 – 58).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blower of Taomo to further include the fan case is formed of a fiber-reinforced resin of low specific gravity, as taught by Idia, to provide a blower with a view of reducing weight and which can suppress the increase of labor and time of assembling, weight and product cost as far as possible.
Clements, further teaches a slide-contact-receiving member (D), the slide contact receiving member (D) is attached to the pipe connecting portion (C) at a slide-contact point (between) of the pipe base portion (A).

    PNG
    media_image1.png
    402
    269
    media_image1.png
    Greyscale

Regarding the limitation “a slide-contact-receiving member that is formed of a wear-resistant 10material”, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a slide-contact-receiving member that is formed of a wear-resistant 10material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the device.
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blower of Taomo to further include the slide contact receiving member attached to the pipe connecting portion at a slide-contact point of the pipe base portion, as taught by Clements, to provide a blower with an easy and quick disconnect of the blower pipe, thus preventing the need of tools to do so.
Regarding Claim 2, Taomo, as modified, teaches a portable blower (Fig. 5) with the pipe connecting portion (85).
Taomo does not explicitly teach the pipe connection portion is constituted of a pair of split bodies for 15clamping the pipe base portion, however, it would have been obvious to one having
ordinary skill in the art before the effective filing date of the claimed invention to provide each the pipe connection portion is constituted of a pair of split bodies for 15clamping the pipe base portion, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.

    PNG
    media_image2.png
    404
    357
    media_image2.png
    Greyscale
Further, Taomo does not explicitly teach a projecting portion projecting toward the inside of the pipe connecting portion is formed partially along a circumferential direction of the pipe base portion, the projecting portion being provided with a joining portion of the split bodies in the pipe connecting portion, and 20the slide-contact-receiving member is attached to a section inside the pipe connecting portion excluding the projecting portion. 
Clements, however, teaches a projecting portion (C1) projecting toward the inside of the pipe connecting portion (C) is formed partially along a circumferential direction of the pipe base portion (A), the projecting portion (C1) being provided with a joining portion of the body in the pipe connecting portion (Fig. 7), and 20the slide-contact-receiving member (D) is attached to a section inside the pipe connecting portion (@ D1; Fig. 7) excluding the projecting portion. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blower of Taomo to further include a projecting portion projecting toward the inside of the pipe connecting portion is formed partially along a circumferential direction of the pipe base portion, the projecting portion being provided with a joining portion of the split bodies in the pipe connecting portion, and 20the slide-contact-receiving member is attached to a section inside the pipe connecting portion excluding the projecting portion, as taught by Clements, to provide a blower with an easy and quick disconnect of the blower pipe, thus preventing the need of tools to do so.
Regarding Claim 3, Taomo, as modified, teaches all of the elements of claim 2 as discussed above.
Taomo nor Clements does not explicitly teach a portable blower wherein the slide-contact- receiving member is a pair of split members corresponding to the split bodies, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the slide-contact- receiving member of Clements is a pair of split members corresponding to the split bodies, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  
Regarding Claim 4, Taomo, as modified, teaches all of the elements of claim 2 as discussed above.
Taomo does not explicitly teach the portable blower wherein a fitting portion configured to be fitted to a fitting projection projecting outward along the circumferential direction of the pipe base portion is formed in the slide-contact- receiving member.  
Clements, however, teaches wherein a fitting portion (E3) configured to be fitted to a fitting projection (D6) projecting outward along the circumferential direction of the pipe base portion (A) is formed in the slide-contact- receiving member (D; Fig. 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blower of Taomo to further include a fitting portion configured to be fitted to a fitting projection projecting outward along the circumferential direction of the pipe base portion is formed in the slide-contact- receiving member, as taught by Clements, to provide a blower with an easy and quick disconnect of the blower pipe, thus preventing the need of tools to do so.
Regarding Claim 5, Taomo, as modified, teaches all of the elements of claim 2 as discussed above.
Taomo does not explicitly teach the portable blower wherein the slide-contact- receiving member comprises an engaging portion configured to engage with an end portion of the projecting portion.  
Clements, however, teaches the slide-contact- receiving member (D) comprises an engaging portion (recess of D5) configured to engage with an end portion of the projecting portion (C1; Fig. 7).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blower of Taomo to further include the slide-contact- receiving member comprises an engaging portion configured to engage with an end portion of the projecting portion, as taught by Clements, to provide a blower with an easy and quick disconnect of the blower pipe, thus preventing the need of tools to do so.
Regarding Claim 6, Taomo, as modified, teaches all of the elements of claim 2 as discussed above.
Taomo does not explicitly teach the 5portable blower wherein a base end portion of the pipe base portion is provided with a taper portion, an inner surface of which expands in diameter toward a base end thereof, and a storing recess for storing the taper portion is provided inside the pipe 10connecting portion.  
Clements, however, teaches a base end portion (E’) of the pipe base portion (E) is provided with a taper portion (formed at E3), an inner surface of which expands in diameter toward a base end thereof, and a storing recess (@ E3 and D2; Fig. 7) for storing the taper portion is provided inside the pipe 10connecting portion (Fig. 7).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blower of Taomo to further include a base end portion of the pipe base portion is provided with a taper portion, an inner surface of which expands in diameter toward a base end thereof, and a storing recess for storing the taper portion is provided inside the pipe 10connecting portion, as taught by Clements, to provide a blower with an easy and quick disconnect of the blower pipe, thus preventing the need of tools to do so.
Regarding Claim 7, Taomo, as modified, teaches all of the elements of claim 1 as discussed above.
Taomo nor Clements explicitly teach the portable blower wherein the slide-contact- receiving member is formed of the same material as the pipe base portion, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the slide-contact- receiving member of Clements formed of the same material as the pipe base portion, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the device.
  Regarding Claim 8, Taomo, as modified, teaches all of the elements of claim 1 as discussed above.
Taomo nor Clements explicitly teach the 15portable blower, wherein a material of the fan case is carbon fiber reinforced polypropylene, and a material of the slide-contact-receiving member is glass fiber reinforced polyamide however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide herein a material of the fan case is carbon fiber reinforced polypropylene, and a material of the slide-contact-receiving member is glass fiber reinforced polyamide, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the device.
Response to Arguments
Applicant’s arguments, filed April 22, 2022, with respect to the rejections of claims 1 – 8 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Taomo, Idia and Clements.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723